Citation Nr: 0126632	
Decision Date: 11/21/01    Archive Date: 11/27/01	

DOCKET NO.  98-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  The propriety of an initial noncompensable evaluation for 
bilateral sensorineural hearing loss.  

2.  The propriety of a staged rating of 10 percent for 
bilateral sensorineural hearing loss during the period from 
June 10, 1999 through September 13, 2000.  

3.  The propriety of a current staged rating of 20 percent 
for bilateral sensorineural hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran had active service from November 1951 to January 
1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 1997 and March 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The May 1997 decision implemented an 
April 1997 Board decision which granted service connection 
for bilateral defective hearing and assigned the ratings 
reflected on the title page of this decision.  


FINDINGS OF FACT

1.  During the period from November 16, 1993 through June 9, 
1999, the veteran exhibited not greater than Level II hearing 
in his right ear, and Level IV hearing in his left ear.

2.  During the period from June 10, 1999 through September 
13, 2000, the veteran exhibited not greater than Level II 
hearing in his right ear, and Level V hearing in his left 
ear.  

3.  As of September 14, 2000, the veteran exhibited Level V 
hearing in each ear.  


CONCLUSIONS OF LAW

1.  An initial compensable evaluation for bilateral 
sensorineural hearing loss from November 16, 1993 through 
June 9, 1999 is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.85 and Part 4, Diagnostic Code 
6100 (2000).  

2.  An evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss from June 10, 1999 through 
September 13, 2000 is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.86(b), and 
Part 4, Diagnostic Code 6100 (2000).  

3.  A current evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.86(b), and Part 4, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On November 16, 1993, there was received the veteran's 
initial claim for service connection for bilateral defective 
hearing.  

In January 1994, a VA audiometric examination was 
accomplished.  At the time of examination, the veteran gave a 
history of difficulty hearing in groups and in noisy 
environments.  Audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
55
50
55
LEFT
10
15
65
65
50

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 42 
decibels.  The pure tone average for those same four 
frequencies in the veteran's left ear was 49 decibels.  
Speech discrimination ability in both the right and left ears 
was 90 percent.  The pertinent diagnosis was hearing within 
normal limits through 1,000 Hertz, with a high frequency 
hearing loss above that frequency in the right ear; and 
hearing within normal limits through 1,000 Hertz, with a 
moderate to moderately severe sensorineural hearing loss of 
irregular configuration for the frequencies above 1,000 Hertz 
in the left ear.  

A VA otologic examination, likewise conducted in January 
1994, was significant for a diagnosis of bilateral 
sensorineural hearing loss.  

In a decision of April 1997, the Board granted entitlement to 
service connection for bilateral defective hearing.  

In a rating decision of May 1997, the RO effectuated the 
Board's grant of service connection for bilateral 
sensorineural hearing loss, and assigned a noncompensable 
evaluation effective from November 16, 1993, the date of 
receipt of the veteran's original claim.

A VA audiometric examination conducted in May 1997 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
60
55
55
LEFT
10
15
65
60
60

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 45 
decibels.  The pure tone average for those same four 
frequencies in the veteran's left ear was 50 decibels.  
Speech discrimination ability was 92 percent in the veteran's 
right ear, and 86 percent in the left ear.  The pertinent 
diagnosis was hearing within normal limits through 1,000 
Hertz, with a mild to moderately severe sensorineural hearing 
loss of irregular configuration for the frequencies above 
1,000 Hertz in the right ear; and hearing within normal 
limits through 1,000 Hertz, with a moderate to moderately 
severe sensorineural hearing loss for the frequencies above 
1,000 Hertz in the left ear.  

In August 1998, an additional VA audiometric examination was 
accomplished.  At the time of examination, the veteran once 
again gave a history of difficulty hearing, in particular, in 
groups, and in noisy environments, even when wearing his 
hearing aids.  

Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
65
60
60
LEFT
10
15
70
70
70

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 49 
decibels.  The pure tone average for those same four 
frequencies in the veteran's left ear was 57 decibels.  
Speech discrimination ability was 84 percent in the right 
ear, and 80 percent in the left ear.  The pertinent diagnosis 
was of a sharply sloping, moderate to moderately severe 
sensorineural hearing loss between 1,500 and 8,000 Hertz in 
the right ear, and a moderate to moderately severe 
sensorineural hearing loss between 1,500 and 8,000 Hertz in 
the left ear.  

A VA otologic examination conducted in early September 1998 
was significant for a diagnosis of bilateral sensorineural 
hearing loss.  

On VA audiometric examination on September 14, 2000, the 
veteran gave a history of bilateral hearing loss since 
"combat noise in the service."  Audiometric evaluation 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
70
70
70
LEFT
20
25
70
75
75

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 58 
decibels.  The pure tone average for those same four 
frequencies in the veteran's left ear was 62 decibels.  
Speech discrimination ability was 82 percent in the veteran's 
right ear, and 76 percent in the left ear.  

The pertinent diagnosis was of hearing within normal limits 
from 250 through 1,000 Hertz bilaterally, with a moderate to 
moderately severe sensorineural hearing loss from 1,500 
through 8,000 Hertz in the right ear, and a moderately severe 
to severe sensorineural hearing loss from 1,500 through 8,000 
Hertz in the left ear.  

A VA otologic examination, likewise conducted in September 
2000, was significant for a diagnosis of bilateral 
sensorineural hearing loss which had been increasing in 
intensity.  

In a rating decision of March 2001, the RO granted a 
10 percent evaluation for bilateral sensorineural hearing 
loss, effective from June 10, 1999, and a 20 percent 
evaluation for bilateral sensorineural hearing loss, 
effective from September 14, 2000.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ Part 4 (2001). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 (2000).  

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  

In the case at hand, service connection and an initial 
noncompensable evaluation for bilateral sensorineural hearing 
loss were made effective November 16, 1993, the date of 
receipt of the veteran's claim for service connection.  In a 
subsequent rating decision of March 2001, the RO granted a 
10 percent evaluation for bilateral sensorineural hearing 
loss, effective from June 10, 1999, the effective date of the 
aforementioned regulation revising the schedular criteria for 
evaluation of service-connected hearing loss.  That same 
rating decision assigned a 20 percent evaluation for the 
veteran's service-connected bilateral sensorineural hearing 
loss, effective from September 14, 2000, the date of a VA 
audiometric examination for compensation purposes.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

In that regard, on VA audiometric examination in 
January 1994, audiometric findings corresponded to Level II 
hearing in each ear, commensurate with a noncompensable 
schedular evaluation under the schedular criteria in effect 
both before and after June 10, 1999.  Subsequent audiometric 
examination in May 1997 yielded audiometric findings 
consistent with Level I hearing in the veteran's right ear, 
and Level II hearing in his left ear.  Once again, such 
findings were consistent with a noncompensable evaluation 
under the schedular criteria in effect both before and after 
June 10, 1999.  

On VA audiometric examination in August 1998, audiometric 
findings were consistent with Level II hearing in the 
veteran's right ear, and Level IV hearing in his left ear 
under the schedular criteria in effect prior to June 10, 
1999.  However, those same audiometric findings, when 
evaluated under the schedular criteria which became effective 
on June 10, 1999, yielded results consistent with Level II 
hearing in the veteran's right ear, and Level V hearing in 
his left ear.  The change in the level of hearing (from IV to 
V) in the veteran's left ear was the result of "new" 
provision 38 C.F.R. § 4.86(b), which provides that, when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, a rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa (of the Rating 
Schedule), whichever results in the higher numeral, with that 
numeral then being elevated to the next higher Roman numeral.  
Based on such findings, a 10 percent evaluation for 
service-connected bilateral sensorineural hearing loss was 
assigned effective from June 10, 1999, the effective date of 
the regulation revising the schedular criteria for 
service-connected defective hearing.  See VAOPGCPREC 3-2000 
(April 10, 2000).  

Audiometric findings obtained at the time of the veteran's 
most recent VA audiometric examination on September 14, 2000 
were commensurate with Level IV hearing in each of the 
veteran's ears, consistent with a 10 percent evaluation under 
the schedular criteria in effect prior to June 10, 1999.  
However, applying the provisions of 38 C.F.R. § 4.86(b) to 
those same audiometric findings resulted in the elevation of 
the veteran's hearing to Level V in each ear, consistent with 
the 20 percent evaluation currently in effect.  That 
20 percent evaluation could be made effective no earlier than 
September 14, 2000, the date "entitlement arose" based on 
audiometric findings obtained at that time.  See 38 C.F.R. 
§ 3.400 (2000).  

Based on the aforementioned, it is clear that, prior to June 
10, 1999, the veteran was entitled to no more than a 
noncompensable evaluation for service-connected defective 
hearing.  Similarly clear is that the veteran's entitlement 
to a 10 percent evaluation for service-connected bilateral 
sensorineural hearing loss arose no earlier than June 10, 
1999, the effective date of revised schedular criteria for 
the evaluation of service-connected hearing loss.  In like 
manner, the 20 percent evaluation currently in effect for the 
veteran's service-connected defective hearing arose no 
earlier than September 14, 2000, the date of a VA audiometric 
examination showing entitlement (under the "revised" 
schedular criteria) to such an evaluation.  Accordingly, the 
veteran's claim for an increased evaluation must be denied.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In the present case, the record reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to an increased evaluation for service-connected 
hearing loss.  The veteran has not identified any additional 
evidence to support his claim.  Under such circumstances, the 
claim must be denied.  


ORDER

An initial compensable evaluation for bilateral sensorineural 
hearing loss is not warranted.

A staged rating in excess of 10 percent for bilateral 
sensorineural hearing loss during the period from June 10, 
1999 through September 13, 2000 is not warranted.  


A current staged evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss is not warranted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

